DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 38-41 are objected to because of the following informalities:
(claim 38, line 1) “The system of claim 36” should be changed to “The system of claim 30”.
(claim 39, line 1) “The system of claim 36” should be changed to “The system of claim 30”.
(claim 40, line 1) “The system of claim 36” should be changed to “The system of claim 30”.
(claim 41, line 1) “The system of claim 36” should be changed to “The system of claim 30”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims recite the limitation “wherein the production/annulus bore stab comprises a flange adapted to couple with the production tree”.  However, the specification only describes the production/annulus bore stab as having a flange when referring to the embodiment shown in Fig. 13-16, which appears to be an alternative to the first cylindrical outer surface at the first end of bore stab.  In other words, it appears that the production/annulus bore stab can either have a first cylindrical outer surface at a first end thereof, or a flange at the first end thereof.  Therefore, the production/annulus bore stab having a first cylindrical outer surface at a first end, a second cylindrical outer surface at a second end, and a flange adapted to couple with the production tree does not appear to be described in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,180,963.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-42 are rejected under 35 U.S.C. 103 as being unpatentable over Willoughby (8,746,347) alone.
As concerns claim 13, Willoughby shows a production/annulus bore stab (Fig. 2 & 3), comprising: a unitary body (39) comprising: a first cylindrical outer surface, a second cylindrical outer surface, and an inner cylindrical surface that defines a central production bore (Fig. 2 & 3); and an annulus fluid flow path (44) defined entirely within the unitary body, the annulus fluid flow path comprising a first inlet/outlet (46) at a first end of the fluid flow path and a second inlet/outlet (port between passage 44 & lateral port 43) at a second end of the fluid flow path, wherein the first inlet/outlet is positioned in the first cylindrical outer surface and the second inlet/outlet is positioned in the second cylindrical outer surface (Fig. 2 & 3); wherein at least a portion of the unitary body is adapted to be positioned within and sealingly coupled to a production tree (40) that has at least one annulus fluid flow path formed therein such that the at least one annulus fluid flow path within the production tree is in fluid communication with the annulus fluid flow path defined within the unitary body via the first inlet/outlet or the second inlet/outlet (Fig. 2 & 3; col 4, ln 46-56).  Willoughby discloses the claimed invention except for a plurality of individual annulus fluid flow paths.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a plurality of individual annulus fluid flow paths for the expected benefit of providing additional flow paths within the unitary body, which would increase the volume of annulus fluid allowed to flow through the production/annulus bore stab to/from the annulus fluid flow path within the production tree.  Thus, one of ordinary skill in the art would have recognized that using a plurality of individual annulus fluid flow paths in the production/annulus bore stab would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Willoughby to obtain the invention as specified in the claim.
As concerns claim 14, Willoughby shows wherein the unitary body has an axial length and wherein each of the plurality of individual annulus fluid flow paths extends for substantially the entire axial length of the unitary body (Fig. 2 & 3).
As concerns claim 15, Willoughby shows wherein the unitary body has an axial length and a longitudinal centerline and wherein each of the plurality of individual annulus fluid flow paths comprises an axial length portion having a centerline that is substantially parallel to the longitudinal centerline (Fig. 2 & 3).
As concerns claim 16, Willoughby shows wherein each of the plurality of individual annulus fluid flow paths comprises a first flow path transition region between the axial length portion and the first inlet/outlet and a second flow path transition region between the axial length portion and the second inlet/outlet (Fig. 2 & 3).
As concerns claims 17 and 18, Willoughby discloses the claimed invention except for wherein a centerline extending through a center of the first inlet/outlet and intersecting the flow path centerline at a first end of the axial length portion defines a first angle that is an obtuse angle, and wherein a centerline extending through a center of the second inlet/outlet and intersecting the flow path centerline at a second end of the axial length portion defines a second angle that is an obtuse angle.  It would have been an obvious matter of design choice to have formed the intersection between the first inlet/outlet and the flow path at a first end at an obtuse angle, and the intersection between the second inlet/outlet and the flow path at a second end at an obtuse angle, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to forming the intersection between the first inlet/outlet and the flow path at a first end at a right angle, and the intersection between the second inlet/outlet and the flow path at a second end at a right angle.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the first and second inlets/outlets being positioned substantially normal to the flow path because the annulus fluid would still have been capable of being directed through the production/annulus bore stab to/from the annulus fluid flow path within the production tree.  Thus, one of ordinary skill in the art would have recognized that forming the intersection between the first inlet/outlet and the flow path at a first end at an obtuse angle, and the intersection between the second inlet/outlet and the flow path at a second end at an obtuse angle would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Willoughby to obtain the invention as specified in the claim.
As concerns claim 19, Willoughby shows wherein each of the plurality of individual annulus fluid flow paths comprises first and second radially-oriented flow paths that are in fluid communication with the axial length portion, the first radially- oriented flow path terminating at the first inlet/outlet, the second radially-oriented flow path terminating at the second inlet/outlet, wherein a centerline of each of the first and second radially-oriented flow paths is positioned substantially normal to the flow path centerline (Fig. 2 & 3).
As concerns claim 20, Willoughby shows wherein each of the plurality of individual annulus fluid flow paths is defined by a plurality of drilled bores in the unitary body (Fig. 2 & 3).
As concerns claim 21, Willoughby shows wherein the unitary body comprises an axial length and a longitudinal centerline and wherein each of the plurality of individual annulus fluid flow paths is defined by: an axial bore that extends for substantially the entire axial length of the unitary body, the axial bore comprising a centerline that is substantially parallel to the longitudinal centerline; a first radially-oriented bore that intersects the axial bore, the first inlet/outlet being located adjacent a first end of the first radially-oriented bore; and a second radially-oriented bore that intersects the axial bore, the second inlet/outlet being located adjacent a first end of the second radially-oriented bore (Fig. 2 & 3).
As concerns claims 22 and 40, Willoughby discloses the claimed invention except for wherein a diameter of the first cylindrical outer surface is the same as a diameter of the second cylindrical outer surface.  It would have been an obvious matter of design choice to have formed the production/annulus bore stab with a diameter of the first cylindrical outer surface being the same as a diameter of the second cylindrical outer surface, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to forming the production/annulus bore stab with a diameter of the first cylindrical outer surface being larger than a diameter of the second cylindrical outer surface.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the diameter of the first cylindrical outer surface being larger than the diameter of the second cylindrical outer surface because the annulus fluid would still have been capable of being directed through the production/annulus bore stab to/from the annulus fluid flow path within the production tree.  Additionally, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  Thus, one of ordinary skill in the art would have recognized that forming the production/annulus bore stab with a diameter of the first cylindrical outer surface being the same as a diameter of the second cylindrical outer surface would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Willoughby to obtain the invention as specified in the claim.
As concerns claim 23, Willoughby shows wherein a diameter of the first cylindrical outer surface is larger than a diameter of the second cylindrical outer surface (Fig. 2 & 3).
As concerns claim 24, Willoughby shows wherein each of the individual annulus fluid flow paths are the same length from the first end to the second end (Fig. 2 & 3).
As concerns claim 25, Willoughby shows a first seal adjacent a first end of the first cylindrical outer surface and a second seal adjacent a second end of the second cylindrical outer surface, wherein each of the first inlet/outlets are positioned between the first seal and the second seal (Fig. 2 & 3).
As concerns claim 26, Willoughby shows wherein each of the first inlet/outlets are in fluid communication with one another outside of the unitary body adjacent the first cylindrical outer surface when the production/annulus bore stab is positioned within and sealingly coupled to the production tree (Fig. 2 & 3).
As concerns claim 27, Willoughby shows wherein the plurality of individual annulus fluid flow paths are in fluid communication with an annulus fluid collection chamber (47) when the production/annulus bore stab is positioned within and sealingly coupled to the production tree (Fig. 2 & 3).
As concerns claim 28, Willoughby shows wherein the annulus fluid collection chamber is defined at least in part by the production tree when the production/annulus bore stab is positioned within and sealingly coupled to the production tree (Fig. 2 & 3).
As concerns claim 29, Willoughby shows wherein the production/annulus bore stab comprises a flange adapted to couple with the production tree (Fig. 2 & 3).
As concerns claim 30, Willoughby shows a system (Fig. 2 & 3), comprising: an item of equipment (40) comprising: at least one annulus fluid flow path formed therein; and a production/annulus bore stab comprising: a unitary body (39) comprising a first cylindrical outer surface, a second cylindrical outer surface, and an inner cylindrical surface that defines a central production bore (Fig. 2 & 3), wherein at least a portion of the unitary body is positioned within and sealingly coupled to the item of equipment (Fig. 2 & 3); and an annulus fluid flow path (44) defined entirely within the unitary body, the annulus fluid flow path comprising a first inlet/outlet (46) at a first end of the fluid flow path and a second inlet/outlet (port between passage 44 & lateral port 43) at a second end of the fluid flow path, wherein the first inlet/outlet is positioned in the first cylindrical outer surface and the second inlet/outlet is positioned in the second cylindrical outer surface (Fig. 2 & 3); wherein the at least one annulus fluid flow path within the item of equipment is in fluid communication with the annulus fluid flow path defined within the unitary body via the first inlet/outlet or the second inlet/outlet (Fig. 2 & 3; col 4, ln 46-56).  Willoughby discloses the claimed invention except for a plurality of individual annulus fluid flow paths.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a plurality of individual annulus fluid flow paths for the expected benefit of providing additional flow paths within the unitary body, which would increase the volume of annulus fluid allowed to flow through the production/annulus bore stab to/from the annulus fluid flow path within the production tree.  Thus, one of ordinary skill in the art would have recognized that using a plurality of individual annulus fluid flow paths in the production/annulus bore stab would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Willoughby to obtain the invention as specified in the claim.
As concerns claim 31, Willoughby shows wherein the plurality of individual annulus fluid flow paths are in fluid communication with an annulus fluid collection chamber (47).
As concerns claim 32, Willoughby shows wherein the annulus fluid collection chamber is defined at least partially between the first cylindrical outer surface and the item of equipment (Fig. 2 & 3).
As concerns claim 33, Willoughby shows wherein the item of equipment is a production tree (40).
As concerns claim 34, Willoughby discloses the claimed invention except for wherein the item of equipment is a tubing hanger.  It would have been an obvious matter of design choice to have utilized the production/annulus bore stab with a tubing hanger, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to using the production/annulus bore stab with a production tree.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the production/annulus bore stab being used with a production tree because the annulus fluid would still have been capable of being directed through the production/annulus bore stab to/from the annulus fluid flow path within the item of equipment.  Thus, one of ordinary skill in the art would have recognized that using the production/annulus bore stab with a tubing hanger would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Willoughby to obtain the invention as specified in the claim.
As concerns claim 35, Willoughby shows wherein each of the individual annulus fluid flow paths are the same length from the first end to the second end (Fig. 2 & 3).
As concerns claim 36, Willoughby shows wherein the production/annulus bore stab comprises a flange coupled with the production tree (Fig. 2 & 3).
As concerns claim 37, Willoughby shows wherein the flange is integral with the unitary body (Fig. 2 & 3).
As concerns claim 38, Willoughby shows wherein the unitary body has an axial length and wherein each of the plurality of individual annulus fluid flow paths extends for substantially the entire axial length of the unitary body (Fig. 2 & 3).
As concerns claim 39, Willoughby shows wherein a diameter of the first cylindrical outer surface is larger than a diameter of the second cylindrical outer surface (Fig. 2 & 3).
As concerns claim 41, Willoughby shows wherein the unitary body has an axial length and a longitudinal centerline and wherein each of the plurality of individual annulus fluid flow paths comprises an axial length portion having a centerline that is substantially parallel to the longitudinal centerline, and wherein each of the plurality of individual annulus fluid flow paths comprises a first flow path transition region between the axial length portion and the first inlet/outlet and a second flow path transition region between the axial length portion and the second inlet/outlet (Fig. 2 & 3).
As concerns claim 42, Willoughby shows wherein each of the plurality of individual annulus fluid flow paths comprises first and second radially-oriented flow paths that are in fluid communication with the axial length portion, the first radially-oriented flow path terminating at the first inlet/outlet, the second radially-oriented flow path terminating at the second inlet/outlet, wherein a centerline of each of the first and second radially-oriented flow paths is positioned substantially normal to the flow path centerline (Fig. 2 & 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679